UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8613


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TONY HOEY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Shelby.    Lacy H. Thornburg,
District Judge. (4:96-cr-00053-LHT-13)


Submitted:    May 28, 2009                    Decided:   June 5, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tony Hoey, Appellant Pro Se.       Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tony    Hoey    appeals     from   the      district     court’s     order

denying     his    motion    for    reduction      of      sentence,     18    U.S.C.

§ 3582(c)    (2006).        We   have   reviewed     the    record     and    find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.             United States v. Hoey, No. 4:96-cr-

00053-LHT-13 (W.D.N.C. Dec. 15, 2008).                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                         2